Citation Nr: 1522318	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1999 to October 2003.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD.  The RO assigned a 50 percent rating for PTSD, effective May 9, 2008.  The Veteran filed his Notice of Disagreement (NOD) to that determination in September 2008.  Following the issuance of a Statement of the Case (SOC) by the RO in April 2009, the Veteran filed his VA Form 9 Substantive Appeal in that same month.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence.

The Board notes that in January 2012, the Veteran's accredited representative submitted a request for expedited processing, to include a waiver of initial RO consideration for any new evidence submitted.  


FINDING OF FACT

For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms which include anxiety, avoidance, compulsive/ritualistic behaviors, depression, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, exaggerated startle response, flashbacks, headaches, hyperarousal, hypervigilance, intrusive memories, irritability (including getting along with others), loss of verbal temper, nightmares, panic attacks, palpitations, perceived danger, problems sleeping, re-experiencing traumatic events, shortness of breath, shortness of temper, sleep disturbance, and sweating.  



CONCLUSION OF LAW

For the entire rating period, the criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As this issue on appeal concerns the initial rating assigned for PTSD-and comes before the Board on appeal from a Rating Decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical treatment records.  The Veteran was also afforded VA medical examinations in June 2008 and July 2009.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, there is no indicate of a contention of worsening since the last examination was conducted.

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II. Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected bilateral hearing loss and PTSD disabilities result in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

The Veteran is in receipt of an initial 50 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130 , a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

III. Analysis

Historically, the Veteran filed his claim for PTSD in May 2008.  Evidence of record at that time include a May 2008 VA psychology note, at which time the Veteran complained of problems sleeping, irritability, nightmares, sweating, palpitations, hypervigilance, and  hyperarousal.  He arrived on time was casually dressed, with normal speech, and no aphasia.  His mood was anxious and he was oriented in 3 spheres.  His long and short-term memory was intact, he had no delusions, and his insight and judgment were good.  PTSD was diagnosed.  

The Veteran attended his initial VA PTSD examination in June 2008.  The Veteran reported daily nightmares, loss of sleep, anxiety, sweating, shortness of breath, palpitations, irritability, and hypervigilance, sudden startle response, forgetful regarding day-to-day events, and triggering mechanisms such as certain smells.  While he reported loss of temper verbally, he stated that he never lost his temper physically.  

Upon mental examination, the Veteran was described as cooperative, alert, and oriented to person, place and time.  His rate and flow of speech were normal and he made good eye contact.  There were no irrelevant, illogical or obscure speech patterns, his affect was mildly restricted in range and intensity and his mood was euthymic.  The Veteran's thoughts were coherent, logical, and goal directed.  Judgment and insight appeared to be good, and there were no delusions or hallucinations, and no active suicidal or homicidal ideations, intentions, or plans.  There was neither depression nor depressed mood, and the Veteran had intermittent periods of anxiety and appeared moderately anxious during the interview, with mild to minimal tremors.  The Veteran had irritability and verbal loss of temper, as well as lack of patience impairing relationships socially and with some increased marital stress as a result.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living, and his memory was within normal limits and there were no obsessive or ritualistic behaviors which interfered with routine activities.  The diagnosis was chronic PTSD, with panic attacks, and the examining psychiatrist assigned a GAF score 0f 68.  The examiner concluded that the Veteran experienced reduced work efficiency due to PTSD and had at least moderate impairment psychosocially.  In his September 2008 NOD, the Veteran reported that he suffers from depression and compulsive and ritualistic behaviors.  

A November 2008 VA psychology note indicated complaints of depression, headaches, panic attacks, tremors, sleep problems, and twitching of the eyes.  The Veteran reported his mood as irritable and anxious.  Examination revealed good eye contact and grooming, normal motor skills and speech, an appropriate affect, no suicidal or homicidal ideations, coherent and logical thought processes, average intellect, and good insight and judgment.  The Veteran was diagnosed with chronic PTSD and assigned a GAF of 64.  

The Veteran reported for January 2009 VA psychiatric clinical evaluation with a chief complaint of problems sleeping, as well as irritability, hypervigilance, hyperarousal, and intrusive thoughts.  Examination revealed the Veteran to be alert and oriented in 3 spheres, with a calm mood and appropriate affect.  His eye contact was good and thought processes were logical and goal-directed.  The Veteran denied any current auditory hallucinations, or suicidal or homicidal ideations.  His PTSD was assigned a GAF of 55.

Upon March 2009 VA psychiatry clinical evaluation, the Veteran reported irritability and nightmares, along with "growling" at night.  Examination revealed the Veteran to be alert and oriented in 3 spheres, with a calm mood and appropriate affect.  His eye contact was good and thought processes were logical and goal-directed.  The Veteran denied any current suicidal or homicidal ideations.  His PTSD was assigned a GAF of 55.

In his VA Form 9 Substantive Appeal received in April 2009, the Veteran reported that his PTSD made it difficult for him to sleep, eat, maintain friendships, and be a good husband and father.  He reported trouble at work with co-workers and friends, resulting in the use of more sick days.  He stated he got into more arguments and altercations at work, and was 'angry and agitated" at home.  He also stated those at work were "out to get him."  

During May 2009 VA psychiatric clinical evaluation, the Veteran reported feeling better since taking Wellbutrin for depression, as he did not feel as stressed, anxious, or tense.  He reported that his job gave him light duty due to an injury incurred while detaining a suspect.  The Veteran reported taking his medication as prescribed, with no side effects.  There were neither suicidal nor homicidal ideations.  He was alert and oriented in 3 spheres upon examination, and casually dressed, with calm mood and appropriate affect.  His speech was normal, his eye contact good, and his thought processes were logical and goal-oriented.  He was assigned a GAF score of 55.  

The Veteran attended his most recent VA PTSD examination in July 2009.  He reported that he was married 8 years, had a 2-year old daughter and that he kept to himself socially.  Upon examination, he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and he was cooperative, relaxed, and attentive toward the examiner.  

The Veteran's affect was blunted and his mood euphoric.  He was oriented in 3 spheres, and his thought process and content were unremarkable.  He was not delusional, and reported restless sleep but no hallucinations.  The Veteran stated he had obsessive/ritualistic behavior, which involved cleaning his guns often.  The Veteran did not experience panic attacks or suicidal or homicidal thoughts.  His impulse control was good, and there were no episodes of violence or mood disturbance.  The Veteran could maintain personal hygiene, and he experienced no problems with activities of daily living.  His recent, remote, and immediate memory was normal.  The Veteran experienced chronic re-experiencing of traumatic events, avoidance of stimuli, and symptoms of increased arousal.  

The Veteran reported that he was employed full-time as a police officer and had lost 3 weeks of work in the last year, for appointments and sick leave.  The examining psychiatrist assigned a GAF score of 65.  Changes since the June 2008 examination included marital conflict and some decrease in work efficiency, as well as anger and depression which affected work, family life, and interpersonal relationships.  The Veteran's prognosis was good with appropriate medications.  

The examiner concluded that there were neither total occupational and social impairment, reduced reliability and productivity, nor occasional decrease in work efficiency due to PTSD symptoms.  Rather, PTSD symptoms causing anger and avoidance were found to be transient or mild, decreasing work efficiency and the ability to perform occupational tasks.  

VA treatment records dated from July 2011 to November 2011 show that during his initial psychological session in July 2011, the Veteran complained of anxiety, irritability, nightmares, and panic attacks.  The Veteran stated he avoided any significant functional impairment due to his anger.  He recently had his second child with his wife of several years.  Upon examination, the Veteran was alert and oriented in 3 spheres.  His affect was constricted and his mood appeared minimally euthymic.  He displayed adequate attention to matters of personal hygiene and was appropriately dressed.  His speech was spontaneous and fluid and no aphasias were noted.  Eye contact was adequate and his thought processes were logical, linear and goal-directed.  The Veteran demonstrated good intellectual insight and some emotional insight.  He denied current suicidal or homicidal ideations or auditory verbal hallucinations (AVH), and no delusional content was noted.  The clinical psychologist diagnosed chronic PTSD, and assigned a GAF score of 55.  

An August 2011 VA psychology note indicated that the Veteran continued to experience nightmares, and panic attacks.  Upon examination, the Veteran was alert and oriented in 3 spheres.  His affect was constricted and his mood appeared euthymic.  He displayed adequate attention to matters of personal hygiene and was appropriately dressed.  His speech was spontaneous and fluid and no aphasias were noted.  Eye contact was adequate and his thought processes were logical, linear and goal-directed.  The Veteran demonstrated good intellectual insight and some emotional insight.  He denied current suicidal or homicidal ideations or AVH, and no delusional content was noted.  The clinical psychologist diagnosed chronic PTSD, and assigned a GAF score of 55.   

During a September 2011 VA couple's session, the Veteran complained of hyperarousal, flashbacks, and avoidance.  Upon examination, the Veteran was alert and oriented in 3 spheres.  His affect was constricted and his mood appeared anxious.  He displayed adequate attention to matters of personal hygiene and was appropriately dressed.  His speech was spontaneous and fluid, and no aphasias.  His eye contact was adequate and his thought processes were logical, linear and goal directed.  The Veteran demonstrated good intellectual insight and some emotional insight.  He denied current suicidal or homicidal ideations or AVH, and no delusional content was noted.  The clinical psychologist diagnosed chronic PTSD, and assigned a GAF score of 55.  The Veteran was also seen for an individual session on the same date.  He reported anxiety, nightmares, panic attacks, and shortness of breath, and reported that his change in employment between police departments resulted in decreased panic attacks.  Upon examination, the Veteran was alert and oriented in 3 spheres.  His affect was constricted and his mood appeared euthymic.  He displayed adequate attention to matters of personal hygiene and was appropriately dressed.  His speech was spontaneous and fluid and no aphasias were noted.  Eye contact was adequate and his thought processes were logical, linear and goal-directed.  The Veteran demonstrated good intellectual insight and some emotional insight.  He denied current suicidal or homicidal ideations or AVH, and no delusional content was noted.  The clinical psychologist diagnosed chronic PTSD, and assigned a GAF score of 55.  

A November 2011 VA psychology note shows that the Veteran continued to experience hyperarousal and flashbacks.  He reported that he continued to work as often as he could, and while the Veteran's current levels of PTSD symptomatology were termed high, he exhibited "the ability to excel in daily functioning."  Upon examination, the Veteran was alert and oriented in 3 spheres.  His affect was constricted and his mood appeared anxious.  He displayed adequate attention to matters of personal hygiene and was appropriately dressed.  His speech was spontaneous and fluid.  No aphasias were noted.  Eye contact was adequate and his thought processes were logical, linear and goal-directed. The Veteran demonstrated good intellectual insight and some emotional insight.  He denied current suicidal or homicidal ideations or AVH, and no delusional content was noted.  The clinical psychologist diagnosed chronic PTSD, and assigned a GAF score of 58.  

Based upon the lay and medical evidence of record discussed above, the Board finds that for the entire rating period, the Veteran's psychiatric disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include anxiety, avoidance, compulsive/ritualistic behaviors, depression, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, exaggerated startle response, flashbacks, headaches, hyperarousal, hypervigilance, intrusive memories, irritability (including getting along with others), loss of verbal temper, nightmares, panic attacks, palpitations, perceived danger, problems sleeping, re-experiencing traumatic events, shortness of breath, shortness of temper, sleep disturbance, and sweating.  

Therefore, the Board finds that these symptoms most nearly approximate the criteria for the current 50 percent rating under Diagnostic Code 9411 for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

This same lay and medical evidence does not meet or more nearly approximate the criteria for a higher 70 percent disability rating at any time during the appeal period.  See 38 C.F.R. § 4.130.  For the entire rating period, although the above evidence shows the Veteran to have deficiencies in mood and work, he did not have deficiencies with family relations, school,  judgment, or thinking.  Despite the Veteran's symptoms of irritability and anger control, (to include loss of verbal temper) at no point during the current appeal period did he exhibit unprovoked irritability with periods of violence.  The Veteran has also reported hypervigilance, as well as obsessional rituals (cleaning his guns).  However, such were not so severe as to interfere with routine activities and it is noted that the Veteran's occupation as a police officer requires care of weaponry.  Also, although the Veteran has reported ongoing depression, he did not report depression that affected his ability to function independently, appropriately and effectively.  Finally, while the Veteran was found to have difficulty in establishing and maintaining healthy interpersonal relationships during July 2009 VA examination, the examiner found PTSD symptoms caused anger and avoidance. which were transient and mild, decreasing work efficiency and the ability to perform occupational tasks.  The examiner concluded that there were neither total occupational and social impairment, reduced reliability and productivity, nor occasional decrease in work efficiency due to PTSD symptoms.  

Also, the Veteran has been assigned GAF scores ranging from 55 to 68, which reflect "mild" to "moderate" symptomatology.  The GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned 50 percent evaluation.  See 38 C.F.R. § 4.126(a).  The Board has weighed and considered the GAF scores and finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the entire rating period.  38 C.F.R. § 4.130 .

In sum, the Board finds that the weight of the evidence, lay and medical, demonstrates that the cited symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart, 21 Vet. App. at 510.

IV. Extraschedular Analysis

The Board has also evaluated whether the issue of entitlement to an initial rating in excess of 50 percent for PTSD should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through anxiety, avoidance, compulsive/ritualistic behaviors, depression, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, exaggerated startle response, flashbacks, headaches, hyperarousal, hypervigilance, intrusive memories, irritability (including getting along with others), loss of verbal temper, nightmares, panic attacks, palpitations, perceived danger, problems sleeping, re-experiencing traumatic events, shortness of breath, shortness of temper, sleep disturbance, and sweating.  

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

V. TDIU

Finally, the Court has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  Indeed, the Veteran was said to be employed full-time as a police officer during his most recent VA examination in July 2009.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


